DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, Species II in the reply filed on 7/26/2022 is acknowledged.
Claims 9 and 11-16 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, Species I there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/26/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Saccagno US 2007/0023611 (hereinafter Saccagno) in view of Cummins US 4640142 (hereinafter Cummins).

    PNG
    media_image1.png
    522
    712
    media_image1.png
    Greyscale

\ 
    PNG
    media_image2.png
    469
    373
    media_image2.png
    Greyscale

Re. Cl. 1, Saccagno discloses: A device comprising: a base plate (4, Fig. 7); a housing (14, Fig. 1) comprising a top housing enclosure (see annotated figure 1) coupled to a bottom housing platform (see annotated figure 1), wherein the bottom housing platform is coupled to the base plate via a support arm (see annotated figure 1 and 8), wherein the support arm includes a first end coupled to the bottom housing platform and a second end coupled to the base plate (see Fig. 1 and 7-8), wherein the top housing enclosure and the bottom housing platform having a first end proximal to the base plate (see Fig. 7, right end of 14 closest to 4) and a second end distal to the base plate (see Fig. 7, left end of 14 away from 4), wherein the second end of the top housing enclosure has an opening (see Fig. 7, where 8 is located) within which a sensor (7, Fig. 6) is located and coupled to the housing (see Fig. 7), and wherein at least some surface of the sensor is exposed through the opening (see Fig. 6, portion of the sensor is exposed through 11); and a mirror movably coupled to the housing (3, Fig. 7; Paragraph 0027, Lines 1-4) and located adjacent to a side surface of the top housing enclosure and the bottom housing platform at the first end (see Fig. 7).
Re. Cl. 4, Saccagno discloses: the support arm has a hollow cylindrical shape (see Fig. 8, hollow as allowing wiring to pass through and into the vehicle as discussed in Paragraph 0036, Lines 4-8).
Re. Cl. 5, Saccagno discloses: the mirror is movably coupled to the housing via a bracket (see 5, Fig. 1) that extends from a top surface of the bottom housing platform (see Fig. 1; Paragraph 0027, Lines 1-4).
Re. Cl. 6, Saccagno discloses: the second end of the top housing enclosure and the bottom housing platform has a semi-circular shape (see annotated figure 1, both the top housing enclosure and bottom housing platform has curved edges, thus having a semi-circular shape).
Re. Cl. 10, Saccagno discloses: the at least some surface of the sensor is recessed from an edge of the top housing enclosure at the second end (see Fig. 6-7, the sensor 7 is recessed back from the front edges of the housing as located behind 8).
Re. Cls. 1 and 5, Saccagno discloses that the mirror is movable relative to the housing but does not explicitly disclose that movement is pivotal movement.  Cummins discloses a mirror device (Fig. 1) which includes a housing (20, Fig. 2) that receives a mirror (26, Fig. 1) that is movable mounted within the housing in a pivotal manner (see Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Saccagno device to have the mirror pivotally coupled to the housing as disclosed by Cummins since Cummins states that such a modification enables the mirror to accommodates most drivers of automobiles (Col. 2, Lines 15-17). 
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Saccagno in view of Cummins as applied to claims 1, 4-6 and 10 above, and further in view of Dickinson US 5889624 (hereinafter Dickinson).
Re. Cls. 2-3, the combination of Saccagno in view of Cummins does not disclose the support arm is oriented at an oblique angle with respect to a surface of the base plate (Cl. 2) or the base plate includes an aperture, and wherein the second end of the support arm is coupled to the base plate at the aperture (Cl. 3). Dickinson discloses a mirror device (Fig. 1) which includes a base plate (78, Fig. 1), a support arm (16, Fig. 1) and a housing (12, Fig. 1).  Re. Cls. 2-3, Dickinson discloses the support arm is oriented at an oblique angle with respect to a surface of the base plate (see Fig. 1, the arm 16 extends obliquely upward from 78) and the base plate includes an aperture (see Fig. 1 and 3; between 64 and 66), and wherein the second end of the support arm is coupled to the base plate at the aperture (see Fig. 3, via 74).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the support arm and base plate configuration of Saccagno to be as disclosed by Dickinson since Dickinson states that such a modification enables the device to be pivotally mounted flush to a door (Col. 3, Lines 64-67 and Col. 4, Lines 7-10).  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Saccagno in view of Cummins as applied to claims 1, 4-6 and 10 above, and further in view of Frank US 2018/0032822 (hereinafter Frank).
Re. Cl. 7, Saccagno discloses that the sensor is a variety of devices that provides images to a vehicle occupant in the form of light and/or sound warning signals to avoid a collision but does not disclose the sensor is a LIDAR sensor.  Frank discloses a mirror device (Fig. 2a-b) which employs LIDAR sensors (105a, 105b) to provide data about the area surrounding the vehicle (Paragraph 0010, Lines 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor in Saccagno to be a LIDAR sensor as disclosed by Frank since Frank states that such a modification provides data for mapping physical features of sensed objects with a very high resolution and can target a wide range of materials, including non-metallic objects, rocks, rain drops, chemical compounds, etc. (Paragraph 0026, Lines 10-14).
  Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Saccagno in view of Cummins as applied to claims 1, 4-6 and 10 above, and further in view of Huizen US 2013/0242586 (hereinafter Huizen).
Re. Cl. 8, the combination of Saccagno in view of Cummins does not disclose the top housing enclosure includes a cutout on a second side surface opposite to the side surface, wherein the cutout extends laterally along the second side surface, and wherein the cutout includes a light-emitting diode (LED).  Huizen discloses a mirror assembly (Fig. 1) which includes a top housing enclosure (14, Fig. 1) that has a cutout (14a, Fig. 7) on a second side surface opposite to the side surface (see Fig. 1), wherein the cutout extends laterally along the second side surface, and wherein the cutout includes a light-emitting diode (see 16, Fig. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Saccagno device to include the LED configuration of Huizen since Huizen states that such a modification enables the device to exhibit turn signal lights (Abstract, Lines 1-8).
Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Saccagno in view of Cummins in view of Frank.
Re. Cl. 17, Saccagno discloses: A system (vehicle mentioned in the Abstract Line 1 and Fig. 7), comprising: a vehicle operable to drive on a road (Abstract, Line 1), the vehicle comprising a sensor assembly mounted on a periphery of a front side of the vehicle (see Fig. 7), wherein the sensor assembly comprises: a base plate (4, Fig. 1 and 7), wherein the base plate is coupled to a hood of the vehicle (see Fig. 4, using 4 the base plate is coupled to the hood of a vehicle by assembly); a housing (14, Fig. 1) comprising a top housing enclosure coupled to a bottom housing platform (see annotated figure 1), wherein the bottom housing platform is coupled to the base plate via a support arm (see annotated figure 1 or 8), wherein the support arm includes a first end coupled to the bottom housing platform and a second end coupled to the base plate (see Fig. 1 and 7-8), wherein the top housing enclosure and the bottom housing platform having a first end proximal to the base plate and a second end distal to the base plate (see left portion of 14 and right portion of 14), wherein the second end of the top housing enclosure has an opening (see Fig. 7, behind cover 8) within which a sensor is located and coupled to the housing (see 7, Fig. 1 and 7), and wherein at least some surface of the sensor is exposed through the opening (see Fig. 6, exposed through 11/12); and a mirror (3, Fig. 1 and 7) movable coupled to the housing and located adjacent to a side surface of the top housing enclosure and the bottom housing platform at the first end (see Fig. 7; Paragraph 0027, Lines 1-4).
Re. Cl. 20, Saccagno discloses: the at least some surface of the sensor is recessed from an edge of the top housing enclosure at the second end (see Fig. 6-7, the sensor 7 is recessed back from the front edges of the housing as located behind 8).
Re. Cls. 17 and 20, Saccagno does not disclose the sensor is a LIDAR sensor or the mirror is pivotally coupled to the housing.  Frank discloses a mirror device (Fig. 2a-b) which employs LIDAR sensors (105a, 105b) to provide data about the area surrounding the vehicle (Paragraph 0010, Lines 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor in Saccagno to be a LIDAR sensor as disclosed by Frank since Frank states that such a modification provides data for mapping physical features of sensed objects with a very high resolution and can target a wide range of materials, including non-metallic objects, rocks, rain drops, chemical compounds, etc. (Paragraph 0026, Lines 10-14).
Re. Cl. 17, the combination of Saccagno in view of Frank does not disclose the mirror is pivotally coupled to the housing.  Cummins discloses a mirror device (Fig. 1) which includes a housing (20, Fig. 2) that receives a mirror (26, Fig. 1) that is movable mounted within the housing in a pivotal manner (see Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Saccagno device to have the mirror pivotally coupled to the housing as disclosed by Cummins since Cummins states that such a modification enables the mirror to accommodates most drivers of automobiles (Col. 2, Lines 15-17). 
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Saccagno in view of Frank in view of Cummins as applied to claims 17 and 20 above, and further in view of Dickinson. 
Re. Cls. 18-9, the combination of Saccagno in view of Cummins does not disclose the support arm is oriented at an oblique angle with respect to a surface of the base plate (Cl. 18) or the base plate includes an aperture, and wherein the second end of the support arm is coupled to the base plate at the aperture (Cl. 19). Dickinson discloses a mirror device (Fig. 1) which includes a base plate (78, Fig. 1), a support arm (16, Fig. 1) and a housing (12, Fig. 1).  Re. Cls. 18-19, Dickinson discloses the support arm is oriented at an oblique angle with respect to a surface of the base plate (see Fig. 1, the arm 16 extends obliquely upward from 78) and the base plate includes an aperture (see Fig. 1 and 3; between 64 and 66), and wherein the second end of the support arm is coupled to the base plate at the aperture (see Fig. 3, via 74).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the support arm and base plate configuration of Saccagno to be as disclosed by Dickinson since Dickinson states that such a modification enables the device to be pivotally mounted flush to a door (Col. 3, Lines 64-67 and Col. 4, Lines 7-10).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wagner US 2009/0284599, Sarnes US 2226482, Park US 2014/0168438, and Mueller US 2013/0250455 disclose other known mirror housings which are pertinent to Applicant’s invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632